Citation Nr: 0512103	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-36 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois, 


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to May 
1970, including duty in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for post-
traumatic stress disorder (PTSD) and major depression.  The 
veteran testified at a videoconferencing hearing before the 
undersigned in January 2005 in connection with his appeal.  A 
transcript of the hearing is of record.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

For the reasons stated herein, the Board has determined that 
additional development of the evidentiary record is required 
before the merits of the veteran's claim are reviewed on 
appeal.  

At his videoconferencing hearing the veteran reported having 
received psychiatric treatment for which records have not 
been submitted.  He advised that he was being treated at a 
Vet Center in Rockford, Illinois, at the Cornerstone 
Counseling Center (Dr. Alan Belcher) in Woodstock, Illinois, 
and at the VA Medical Center in North Chicago, Illinois.  All 
available records related to this treatment must be obtained 
to satisfy the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103A (West 2002).  

In addition, the veteran indicated at the hearing that he 
planned to submit a statement summarizing his treatment, but 
no such statement is currently on file.  It cannot be 
determined whether he did in fact submit such statement or 
whether, if he did so, it was misdirected.  In either case, 
he should be given an opportunity to resubmit it.  

VA regulations provide that service connection will be 
granted for PTSD when there is medical evidence establishing 
a diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is 
required.  See 38 C.F.R. § 3.304(f) (2004); 38 C.F.R. § 
3.304(f) (effective March 7, 1997).  Authority: 38 U.S.C.A. 
§ 1154(b) (West 2002); see also Anglin v. West, 11 Vet. App. 
361, 367 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD element as set forth in 38 
C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2004).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted, in the absence of clear 
and convincing evidence to the contrary, as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f) (2004).  

The present claimant is clearly a combat veteran, as 
evidenced by his receipt of the Combat Action Ribbon.  Hence, 
his uncorroborated statements regarding stressful combat 
experiences must be accepted at face value and his claim is 
entitled to review under the relaxed evidentiary standard.  
In statements submitted in connection with his claim, the 
veteran has described participation in various combat 
operations in 1968 in which various members of his unit were 
killed or wounded.  The Board's preliminary review of the 
record suggests that there is no evidence to refute these 
accounts.  

The record is contradictory however concerning the present 
psychiatric diagnosis.  While VA medical records are 
consistent in showing a current diagnosis of major 
depression, the two psychiatric examination reports of record 
contain different conclusions as to whether the veteran has 
PTSD.  At a psychiatric examination performed in March 2002 
following receipt of the present claim, the examining 
psychologist concluded that although reexperiencing and 
arousal symptoms were present, they did not appear to be 
frequent or intense enough to be associated with a diagnosis 
of PTSD.  The Axis I diagnosis was major depression.  The 
veteran underwent a later outpatient treatment evaluation by 
a psychiatrist in January 2004 which again led to an Axis I 
diagnosis of major depression, but the examiner stated that 
the veteran "also has chronic post-traumatic stress 
disorder."  According to the report the veteran was 
reluctant to discuss his wartime experiences and cried 
profusely when describing the death of a Marine who was 
killed in front of him.  

The Board believes that a further VA psychiatric examination 
is necessary to resolve the diagnostic question presented in 
this case and that the examination should be performed by a 
panel of two psychiatrists.  If a diagnosis of PTSD is 
established, the examiners should address the further 
question of whether the veteran's major depression is related 
to or a manifestation of PTSD.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should take appropriate steps 
to obtain all available examination and 
treatment records pertaining to the 
veteran from the North Chicago VA Medical 
Center for inclusion in the veteran's 
claims file.  

2.  The RO should take appropriate steps 
to obtain all available examination and 
treatment records pertaining to the 
veteran from the Vet Center located at 
4960 E. State Street, #3, Rockford, 
Illinois 61108, for inclusion in the 
veteran's claims file.  

3.  The RO should take appropriate steps 
to obtain all available examination and 
treatment records pertaining to the 
veteran from the Cornerstone Counseling 
Center (Dr. Alan Belcher), 645 McHenry 
Avenue, Woodstock, Illinois 60098, for 
inclusion in the veteran's claims file.  

4.  The veteran should be given an 
opportunity to resubmit the statement 
that he intended to submit to VA 
following the videoconferencing hearing 
(or which he may have submitted but was 
not placed in his file).  

5.  The veteran should be given an 
opportunity to identify any other medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he may 
have received examination or treatment 
for a psychiatric disorder since military 
service.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
any providers identified by the veteran.  

6.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
psychiatric examination by a panel of two 
psychiatrists to determine the nature and 
etiology of all current psychiatric 
pathology and ascertain whether such 
pathology is related to service.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiners should confer with each other 
and endeavor to arrive at joint 
conclusions.  It is essential that the 
claims folder be provided to the 
examiners for review in conjunction with 
the examination, together with a copy of 
this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiners should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached.  

(a)  The examiners should 
identify all psychiatric 
disorders present and assign a 
diagnosis for each.  

(b)  The examiners should 
summarize the specific service-
related incidents cited by the 
veteran as stressors for PTSD.  

(c)  Accepting the veteran's 
service-related stressor 
descriptions as credible at 
face value, the examiners 
should express an opinion as to 
whether a diagnosis of PTSD 
that conforms to the 
requirements of DSM-IV is 
supported by the current 
examination findings.  

(d)  If it is determined that 
the veteran has PTSD related to 
service-related stressors, the 
examiners should express a 
conclusion as to whether it is 
at least as likely as not that 
the veteran's previously-
diagnosed major depression, if 
found to be present, is a 
manifestation of PTSD or is 
proximately due to or the 
result of PTSD.  

(e)  If it is determined that 
the veteran does not have PTSD 
related to service-related 
stressors, the examiners should 
express a conclusion as to 
whether it is at least as 
likely as not that the 
veteran's previously-diagnosed 
major depression, if found to 
be present, is otherwise 
related to military service.  

7.  After completion of the foregoing, 
the RO should review the examination 
report and any additional evidence 
received to ensure that the purposes of 
this remand have been achieved.  All 
necessary follow-up actions should be 
taken.  

8.  Thereafter, the RO should review the 
issues on appeal.  If the any 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John Z. Jones
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




